Citation Nr: 0017714	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1998.  The case was previously remanded in September 
1999.


FINDINGS OF FACT

1.  Migraine headaches unequivocally existed prior to 
service.

2.  Although there is evidence that the symptomatology 
associated with the headaches was worse in service, there is 
no competent evidence that the underlying disorder underwent 
an increase in severity in service.

3.  There is no competent evidence of a current migraine 
headache disability.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for migraine headaches.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it is questionable whether VA 
is in possession of the veteran's current address.  In this 
regard, in his initial claim, filed in January 1998, the 
veteran provided Address "A."  However, in his notice of 
disagreement dated in May 1998 and substantive appeal dated 
in June 1998, the veteran listed his address as Address 
"B."  In March 1999, notification of a videoconference 
hearing requested by the veteran was sent to Address "B."  
However, it was returned as undeliverable, with the notation, 
"MOVED LEFT NO ADDRESS."  The RO attempted to obtain an updated 
address for the veteran from someone; it is not clear whether 
this individual was an employee of VA or The American Legion, 
and was provided with Address "A."  Subsequent 
correspondence has therefore been sent to Address "A," but, 
although none of the mail was returned as undeliverable, the 
veteran has not responded to any of the mail sent to that 
address.  Since that address was provided prior to Address 
"B" it is likely that it is no longer a valid address.   
However, there is no evidence of any more recent address.  In 
addition, although it is doubtful that the veteran has 
received actual notice of the requirements of a well-grounded 
claim, his scheduled hearing, the Board remand, and/or other 
correspondence from the VA, constructive notice is satisfied 
by the VA's notifications to the "latest address of 
record."  See 38 C.F.R. § 3.1(q) (1999) (Notice means 
written notice sent to a claimant at his or her latest 
address of record.).  

Thus, the VA has satisfied its obligation to inform the 
veteran of the elements necessary to complete his 
application, and there is no potentially relevant evidence 
which has been identified that is not of record, or that the 
RO has not attempted to obtain.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Therefore, as a threshold matter, it 
must be determined whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If a claim is not 
well-grounded, there is no duty to assist; indeed, VA is 
prohibited from assisting the appellant in any further 
development of his claim.  Morton v. West, 12 Vet.App. 477 
(1999).  

Service medical records do not reveal any complaints of 
headaches until November 4, 1994, when the veteran was seen 
in the dental clinic for complaints of right temporal 
headaches for two weeks.  Congestion was noted, and the 
assessment was right maxillary sinusitis; he was referred to 
the medical clinic.  On November 7, 1994, he was seen in the 
medical clinic, again complaining of headaches for two weeks, 
which had been progressively increasing in severity.  He 
stated that he had been getting headaches "like these" 
since the age of 15.  Pain medications had failed to 
alleviate the pain.  The assessment was sinusitis.  In 
connection with follow-up treatment the following day, it was 
noted that there was no history of treatment at that facility 
for headaches.  On November 17, 1994, he was seen for follow-
up, complaining of a sharp stabbing pain above the right eye, 
which awakened him every other night, and lasted 45 minutes 
to an hour.  The assessment was unresolved sinusitis.  On 
November 21, 1994, the headaches were noted to be worsening, 
with visual changes and greater frequency, despite treatment 
with non-steroidal anti-inflammatory drugs (NSAID).  He was 
referred for a neurology consult, which was conducted on 
December 1, 1994, and resulted in a diagnosis of probable 
migraine variant.  He continued to be seen on multiple 
occasions throughout December 1994 and January 1995 for 
migraine headaches.  On January 25, 1995, a "significant 
[increase] in freq[uency] of headaches" was noted.  

From January 26 to 28, 1995, the veteran was hospitalized for 
treatment of his migraine headaches, which had fluctuated in 
intensity but not completely resolved at any time during the 
lasts two weeks.  The headache was reportedly in the "usual 
place" for his migraines, of which he had an eight-year 
history, which was in the right frontal area and behind the 
eyes.  He had also had three episodes of multiple emesis, 
blurry and tunnel vision and scotomata.  Medical treatment in 
the emergency room on several occasions had failed to provide 
relief.  He was treated with a D.H.E. protocol during the 
hospitalization, and his headache resolved entirely.  

However, he was again hospitalized from February 1 to 6, 
1995, at which time it was noted that two days after his 
discharge in January, he had developed a rebound headache.  
Accordingly, he was admitted for a repeat of the D.H.E. 
protocol.  He had resolution by the fifth dose and was given 
seven doses, after which he was started on Depakote for 
prophylaxis of migraine headaches.  The diagnoses were status 
migrainosus and dehydration.  

In February 1995, a medical board report was prepared, noting 
that the veteran had a diagnosis of vascular headaches, EPTE.  
He had begun to experience a pattern of recurrent headaches 
primarily in the right frontal region and retro-orbital 
areas, which started as a dull ache, and proceeded to a 
stabbing headache, since the age of 15.  The headache was 
associated with nausea, without vomiting, and could last 45 
to 90 minutes.  Occasional visual symptoms were noted as 
well.  Physical examination was normal.  It was noted that in 
the latter part of December he had begun to experience a 
chronic daily headache pattern that was minimally responsive 
to Midrin.  In January 1995, he had a significant increase in 
the frequency of the headaches, and had been hospitalized on 
two occasions, after several other medications failed to 
provide relief.  The diagnosis was "vascular headache 
pattern, EPTE, NSA, CD."  It was recommended that he be 
discharged, since had been on essentially profound limited 
duty for the last two months, and on multiple medication 
regimens which had had minimal effect.  

In rebuttal, the veteran stated that he had had headaches 
since age fifteen, "but never as severely or frequently as 
recently."  He had never been seen by a doctor for headaches 
prior to enlistment.  

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Maxson v. West, 12 Vet.App. 453 
(1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

In this case, however, the disability at issue was determined 
in service to have existed prior to service.  No pertinent 
findings were noted at entrance, and the law provides that a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may be rebutted by clear and unmistakable 
evidence that the disability manifested in service existed 
before service.  38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  Thus, prior to a discussion as to whether 
there is competent evidence of service incurrence or 
aggravation, it must first be determined whether this 
presumption has been rebutted.  The burden of proof in 
finding clear and unmistakable evidence of preexistence is on 
the VA.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
However, in this case, the veteran acknowledges that he had 
headaches prior to service, and the inservice diagnosis that 
the disability existed prior to service was based on history, 
treatment and examination of the veteran, and was not simply 
a "bare conclusion."  See Miller v. West, 11 Vet.App. 345 
(1998).  Consequently, the presumption is rebutted.

Thus, since this case involves a preexisting disorder, the 
second element of a well-grounded claim requires competent 
evidence of an increase in the severity of a disorder in 
service.  Maxson.  The extent to which a veteran is competent 
to provide evidence of inservice aggravation is not settled.  
See Maxson; Routen v. Brown, 10 Vet.App. 183 (1997); Hunt v. 
Derwinski, 1 Vet.App. 292 (1991); c.f. Falzone v. Brown, 8 
Vet.App. 398 (1995).  A layperson is "generally not capable 
of opining on matters requiring medical knowledge, such as 
the condition causing or aggravating [his] symptoms."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997).  On the other 
hand, in a case involving pes planus, the Court noted that 
the veteran's statements that his condition had worsened in 
service were competent.  Falzone, at 406.  In the instant 
case, the veteran is competent to state that his headaches 
had become more severe and frequent.  Further, the service 
medical records diagnosed these symptoms, as described by the 
veteran, as chronic migraines or vascular headaches.  Thus, 
there is competent evidence of an increase in symptomatology 
in service.  

However, intermittent flare-ups during service of a 
preexisting disability are not alone sufficient to establish 
aggravation; there must be evidence that the underlying 
condition, not just the symptoms, is worsened.  Verdon v. 
Brown, 8 Vet.App. 529 (1996); Hunt v. Derwinski, 1 Vet.App. 
292 (1991).  The Board notes, however, that the veteran 
stated that he had never been seen by a doctor prior to 
service for his headaches, and the service medical evidence 
reflects that he was in service for over two years before any 
treatment was sought for headaches, and that over the next 
several months, he suffered severe, recurrent headaches, for 
which numerous medications, including prescription 
medications, were tried without relief.  He then had two 
hospitalizations in order to administer a pain-control 
medication protocol.  

Nevertheless, there is no evidence of the status of the 
veteran's headache disability subsequent to February 1995; in 
particular, there is no medical evidence of current 
disability.  The only reference to current disability is 
contained in the veteran's notice of disagreement, dated in 
May 1998, in which the veteran stated that his headaches 
continued to this day.  This does not indicate whether the 
symptomatology is worse, and where the determinative issue 
involves a medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  The Board is prohibited from making conclusions 
based on its own medical judgment.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Accordingly, in the absence of 
competent evidence of current disability, or inservice 
aggravation, the claim is not well-grounded.  See Maxson.


ORDER

Service connection for migraine headaches is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

